IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE BGC PARTNERS, INC.                   ) CONSOLIDATED
DERIVATIVE LITIGATION                      ) C.A. No. 2018-0722-LWW



                         MEMORANDUM OPINION
                         Date Submitted: June 22, 2021
                        Date Decided: September 20, 2021

Christine M. Mackintosh, Kimberly A. Evans, Michael D. Bell, and Vivek Upadhya,
GRANT & EISENHOFER P.A., Wilmington, Delaware; Jeroen van Kwawegen,
Christopher J. Orrico, and Andrew E. Blumberg, BERNSTEIN LITOWITZ
BERGER & GROSSMANN LLP, New York, New York; Counsel for Plaintiffs
Roofers Local 149 Pension Fund and Northern California Pipe Trades Trust Funds
Raymond J. DiCamillo and Kevin M. Gallagher, RICHARDS, LAYTON &
FINGER, P.A., Wilmington, Delaware; Joseph De Simone, Michelle J. Annunziata,
and Michael Rayfield, MAYER BROWN LLP, New York, New York; Matthew E.
Fenn, MAYER BROWN LLP, Chicago, Illinois; Counsel for Defendants Linda Bell,
Stephen Curwood, and William Moran

C. Barr Flinn, Paul Loughman, and Alberto E. Chávez, YOUNG CONAWAY
STARGATT & TAYLOR, LLP, Wilmington, Delaware; Eric Leon and Nathan
Taylor, LATHAM & WATKINS LLP, New York, New York; Counsel for
Defendants Howard Lutnick, CF Group Management, Inc., and Cantor Fitzgerald,
L.P.




WILL, Vice Chancellor
      This derivative action arises from the 2017 acquisition of Berkeley Point

Financial LLC by BGC Partners, Inc. BGC paid $875 million to purchase Berkeley

Point from Cantor Commercial Real Estate Company, L.P. (“CCRE”) and

simultaneously invested $100 million into CCRE’s commercial mortgage-backed

securities business. Defendant Howard Lutnick, BGC’s Chairman and CEO, was

the controlling stockholder of both BGC and CCRE through his control of defendant

Cantor Fitzgerald, L.P.

      The plaintiffs claim that Lutnick, standing on both sides of the transaction,

caused BGC to overpay for Berkeley Point because his economic interest in

Berkeley Point far exceeded his interest in BGC. They estimate that Lutnick

received 42% (or $125 million) of BGC’s overpayment. The plaintiffs assert breach

of fiduciary duty claims against Lutnick as a director, controlling stockholder, and

officer of BGC; against two Cantor entities that sat above BGC and Berkeley Point;

and against four outside BGC directors (one of whom was dropped from the case)

who approved the Berkley Point acquisition.

      The court previously denied the defendants’ motions to dismiss for failure to

plead demand futility and failure to state a claim against the outside directors. Now,

after discovery, the defendants have filed separate motions for summary judgment.

Lutnick and the two Cantor entities argue that there is no genuine issue of material

fact as to the independence of the outside director defendants, requiring dismissal on


                                          1
demand futility grounds. If their motion is denied on that basis, they seek to shift

the burden of persuasion at trial to the plaintiffs. The director defendants—members

of the Special Committee who negotiated on BGC’s behalf—argue that they must

be dismissed under Cornerstone because there is no evidence that they acted to

advance the self-interests of Lutnick or acted in bad faith.

      After a review of the record before me, I conclude that the Cantor defendants’

motion must be denied and the director defendants’ motion must be granted, in part.

There is a genuine dispute about whether two of the three director defendants were

independent of Lutnick. For one of those directors, there are genuine issues of

material fact remaining as to whether he faces a non-exculpated claim. The evidence

is not overwhelming. But that is not the standard. The plaintiffs are entitled to

inferences favoring their position and have pointed to questions of fact that are best

left for trial. For the two remaining director defendants, I conclude that no rational

trier of fact could find both that they lack independence from Lutnick and that they

acted to advance Lutnick’s interests. I also conclude that the burden of proving

entire fairness at trial remains with the defendants.




                                           2
I.       FACTUAL BACKGROUND

         The following summary is drawn from the Complaint for uncontested

background facts and from the factual record as appropriate.1 The defendants’ briefs

each style their fact sections as a “Statement of Undisputed Material Facts.”2 The

plaintiffs refute that title, calling the defendants’ descriptions of the facts

“distorted.”3 The plaintiffs submitted a “Disputed Fact Chart,”4 to which the

defendants responded on reply.5 I therefore approach the notion of undisputed facts

with caution. In considering the record, my focus is on information that bears on the

director defendants’ relationships to Lutnick and their negotiation efforts as Special

Committee members.




1
  Citations in the form “Dir. Defs.’ Opening Br. Ex. __” refer to exhibits to the Transmittal
Declaration of Kevin M. Gallagher in Support of the Independent Director Defendants’
Opening Brief in Support of Their Motion for Summary Judgment (Dkt. 164). Citations in
the form “Pls.’ Answering Br. Ex. __” refer to exhibits to the Unsworn Transmittal
Affidavit of Christine M. Mackintosh in Support of Plaintiffs’ Omnibus Answering Brief
(Dkt. 180). Citations in the form “Dir. Defs.’ Reply Br. Ex. __” refer to exhibits to the
Transmittal Declaration of Kevin M. Gallagher in Support of the Independent Director
Defendants’ Reply Brief in Support of Their Motion for Summary Judgment (Dkt. 195).
Page numbers to exhibits are designated by the last four digits of a Bates number, where
appropriate.
2
    Dir. Defs.’ Opening Br. 7 (Dkt. 163); Cantor Defs.’ Opening Br. 4 (Dkt. 172).
3
    Pls.’ Answering Br. 8 (Dkt. 180).
4
    Id.; Pls.’ Answering Br. Ex. 2.
5
    Dir. Defs.’ Reply Br. Ex. 1.

                                              3
           A.    BGC and the Cantor Defendants

           Nominal defendant BGC Partners, Inc. is a public Delaware corporation

headquartered in New York that provides brokerage and financial services.6

Defendant Cantor Fitzgerald, L.P., a Delaware limited partnership, is BGC’s parent

company and controlling stockholder.7 Defendant CF Group Management, Inc.

(“CFGM”), a New York corporation, is Cantor’s managing general partner.8

           Defendant Howard Lutnick is the Chairman and CEO of BGC.9 Lutnick is

also the sole stockholder of CFGM, through which he has sole voting control of

Cantor.10 Cantor, CFGM, and Lutnick controlled BGC at the time of the challenged

transaction through their beneficial ownership of 100% of BGC’s Class B super-

voting common stock.11 For purposes of this decision, Cantor, CFGM, and Lutnick

are referred to as the “Cantor Defendants.” Together, the Cantor Defendants hold

approximately 60% of BGC’s total voting power.12




6
    Am. Verified S’holder Deriv. Compl. ¶ 12 (Dkt. 25) (hereinafter “Am. Compl.”).
7
    Id. ¶ 13.
8
    Id. ¶ 14.
9
    Id. ¶ 18.
10
     Id. ¶ 14.
11
     Id. ¶ 15.
12
     Id.

                                             4
           Berkeley Point, LLC is a designated underwriting and servicing lender for

multi-family and commercial mortgages.13 Before the transaction, Berkeley Point

was a wholly owned subsidiary of Cantor Commercial Real Estate Company, L.P.,

another Cantor affiliate.14 Cantor had a controlling interest in CCRE, meaning that

Lutnick effectively controlled both BGC and Berkeley Point at the time of the

transaction. His personal economic interests in BGC and Berkeley Point at that time

were 12.2% and 54.5%, respectively.15

           B.       The Special Committee

           In February 2017, Lutnick informed BGC’s Audit Committee that BGC was

considering acquiring Berkeley Point.16             The Audit Committee consisted of

defendant Dr. Linda Bell, defendant Stephen Curwood, defendant William Moran,

and Secretary John Dalton. Because both BGC and CCRE are affiliates of Cantor,

the Audit Committee authorized its members to act as a Special Committee to

evaluate and negotiate the transaction on BGC’s behalf.17




13
     Id. ¶ 17.
14
     Id.
15
     Pls.’ Answering Br. 13 nn.26-27.
16
     See Dir. Defs.’ Opening Br. Ex. 29, at 1263.
17
     Id. at 1265.

                                              5
          On March 14, 2017 the Board formally established a fully empowered Special

Committee of Bell, Curwood, Dalton, and Moran.18 Moran and Bell co-chaired the

Special Committee.19 Lutnick supported (at a minimum) the selection of Moran as

co-chair of the Special Committee.20 Lutnick had also “proposed that . . . Dr. Bell

be named as the co-chair.”21

          Each of the four Special Committee members is an outside director who had

been on BGC’s Board for at least four years at the time the Special Committee was

formed. Each member is highly accomplished and respected in his or her respective

field.22       For the directors central to this motion—Bell, Moran, and Curwood

(together, the “Director Defendants”)—I will briefly describe their background and

ties to Lutnick.

          1.      Dr. Linda Bell

          Bell is a professor of economics and has held senior roles at several

prestigious universities. She joined BGC as a director in 2013.23 She had previously

served on the board of ELX Futures L.P., another Cantor–controlled entity, from




18
     Dir. Defs.’ Opening Br. Ex. 30, at 1268.
19
     Pls.’ Answering Br. 3.
20
     Pls.’ Answering Br. Ex. 1, at 171-73.
21
     Pls.’ Answering Br. Ex. 70, at 4.
22
     See Dir. Defs.’ Opening Br. 1-2.
23
     Id. at 18.

                                                6
2009 to 2013.24 Bell earned an average of $118,823 per year from her ELX and

BGC board positions between 2010 to 2017.25 That compensation accounted for

7.6% of her total household income over that same period.26

           Bell and Lutnick first met—briefly—when she was a junior faculty member

at Haverford College, Lutnick’s alma mater.27 Lutnick is a long-time member of

Haverford’s Board of Managers and has donated tens of millions of dollars to the

college.28 Bell and Lutnick became better acquainted after Bell was appointed

Provost of Haverford in 2007.29 Lutnick did not play a direct role in Bell’s

appointment as Provost beyond voting to approve the promotion.30 In her position

as Provost, Bell attended meetings of and presented to the Board of Managers

(including Lutnick) three or four times per year.31 The Provost position at Haverford

did not entail significant fundraising responsibilities.32 In 2012, Bell left Haverford




24
     Id.
25
     Dir. Defs.’ Opening Br. Ex. 16, at 3.
26
     See id.
27
  Dir. Defs.’ Opening Br. Ex. 19, at 33-34. Bell volunteered to host a dinner for members
of Haverford’s Board of Managers and Lutnick was randomly assigned as her guest. Id.
28
     Pls.’ Answering Br. Ex 19, at 47-48.
29
     Dir. Defs.’ Opening Br. Ex. 19, at 18, 38-39.
30
     Pls.’ Answering Br. Ex. 19, at 71-72.
31
     Dir. Defs.’ Opening Br. Ex. 19, at 38-39.
32
     Id. at 29-33.

                                                 7
to become the Provost, Dean of Faculty, and a professor of economics at Barnard

College.33 That is her current position.

           After leaving Haverford in 2012, Bell and Lutnick have had limited

interactions outside of BGC. Lutnick introduced Bell to a wealthy family whose

child was interested in attending Barnard.34 On occasion, Bell has recommended

students to Lutnick for interviews at Cantor.35 Bell also mentored Lutnick’s son on

occasion, advising him on academic growth and finding him an appropriate tutor at

Lutnick’s request.36

           2.    Stephen Curwood

           Curwood is a journalist, environmentalist, and businessperson.             He is

President of the World Media Foundation, Inc. and has hosted its public radio

program “Living on Earth” for many years.37 Curwood joined BGC as a director in

2009.38 He has not served on any other Cantor-affiliated board.39




33
     Id. at 18-19.
34
     Pls.’ Answering Br. Ex. 19, at 92-94; see also Pls.’ Answering Br. Exs. 43-45.
35
     Dir. Defs.’ Opening Br. Ex. 19, 56-58.
36
     Id. at 134-35, 144-148, 155-60.
37
     Dir. Defs.’ Opening Br. Ex. 17, at 16.
38
     Dir. Defs.’ Opening Br. Ex. 7, at 5.
39
     Id.

                                              8
           Curwood’s BGC directorship earned him an average of $164,500 per year

between 2010 and 2017.40 His BGC compensation amounted to roughly 52.4% of

his total household over that same time horizon.41

           Curwood first met Lutnick when Curwood joined the Haverford Board of

Managers in 2000.42 The two served together on the Board of Managers and on

various committees of the board for twelve years.43 Their service on the institutional

advancement committee pertained to “[m]oney-raising.”44 Curwood’s positions at

Haverford were unpaid.45

           3.     William Moran

           Moran was previously employed by JPMorgan Chase (from 1975-2005)

where he served as its General Auditor and Executive Vice President.46 Moran

joined BGC as a director in 2013.47 He has served on the boards of three other

Cantor-affiliated companies: eSpeed Inc. (BGC’s predecessor, from 1999-2005),




40
     Dir. Defs.’ Opening Br. Ex. 16, at 4.
41
     Id.
42
     Dir. Defs.’ Opening Br. Ex. 7, 4-5.
43
     Dir. Defs.’ Opening Br. Ex. 17, at 26-40.
44
     Id. at 39.
45
     Id. at 35-36.
46
     Dir. Defs.’ Opening Br. Ex. 7, at 2.
47
     Dir. Defs.’ Opening Br. 21.

                                                 9
ELX (from 2009-2013), and GFI Group, Inc. (which merged into BGC, from 2015-

2016).48

           Moran earned an average of $135,655 per year between 2013 and 2017 from

his service on Cantor-affiliated boards.49 That income represented 11.5% of his total

household income over the same time frame.50

           Moran and Lutnick’s almost 20-year relationship has been largely

professional.51 They have, over that time, attended a handful of social, charitable,

or political events together.52

           C.    The Transaction

           The Special Committee met 19 times after its formation and engaged in

months of negotiations with the Cantor Defendants.53            Several offers and

counteroffers were exchanged.54 On July 13, 2017, the Special Committee voted to

recommend that the Board authorize the acquisition of Berkeley Point and an




48
     Dir. Defs.’ Opening Br. Ex. 7, at 2-3, 13.
49
     Dir. Defs.’ Opening Br. Ex. 16, at 6.
50
     See id.
51
     Dir. Defs.’ Opening Br. Ex. 10, at 11-15.
52
     Id.
53
     Dir. Defs.’ Opening Br. 2-3.
54
     Id. at 2-3, 38-39.

                                                 10
investment in CCRE’s commercial mortgage-backed securities business.55 On July

16, 2017, the Board adopted the Special Committee’s recommendation.56

           On September 8, 2017, BGC purchased Berkeley Point from CCRE for $875

million.57 BGC simultaneously invested $100 million in CCRE’s commercial

mortgage-backed securities business in return for a 27% interest in CCRE.58 BGC’s

Berkeley Point acquisition and CCRE investment are referred to as the

“Transaction” in this decision.

           D.    Procedural History

           Following BGC’s document production pursuant to a books and records

demand, the plaintiffs filed derivative actions in this court challenging the

Transaction in October and November 2018.59 The plaintiffs’ First Amended

Stockholder Derivative Complaint (the operative Complaint) was filed in February

2019, naming the Cantor Defendants, Bell, Curwood, Dalton, and Moran as

defendants.60 The plaintiffs brought a claim against the directors for breaching their

fiduciary duties by improperly approving a related-party transaction.61 The plaintiffs


55
     Dir. Defs.’ Opening Br. Ex. 99, at 0007.
56
     Dir. Defs.’ Opening Br. Ex. 103, at 1432.
57
     Dir. Defs.’ Opening Br. 39.
58
     Id.
59
     Dkt. 1; see Dkt. 6.
60
     Dkt. 25.
61
     Id. ¶¶ 135-38.

                                                11
also asserted a breach of fiduciary duty claim against the Cantor Defendants as

controlling stockholders of BGC and separately against Lutnick for breaching his

fiduciary duties with respect to the Transaction as an officer of BGC.62

         The defendants filed motions to dismiss pursuant to Court of Chancery Rules

23.1 and 12(b)(6) that were denied by then-Chancellor Bouchard in September

2019.63 In denying the Rule 23.1 motion, the court found that the plaintiffs had

sufficiently pleaded facts creating a reasonable doubt regarding the impartiality of a

majority of the demand board. In denying the Rule 12(b)(6) motion, the court held

that the plaintiffs had pleaded facts sufficient to state non-exculpated claims against

Bell, Curwood, Dalton, and Moran.

         After discovery, the defendants filed the motions for summary judgment at

issue in this decision.64 The plaintiffs dropped their claims against Dalton in their

answering brief, leaving Bell, Curwood, and Moran as the individual Director

Defendants.65 Oral argument on the motions for summary judgment was presented

on June 22, 2021. The case is scheduled for trial beginning on October 11, 2021.




62
     Am. Compl. ¶¶ 139-48.
63
     See In re BGC P’rs, Inc., Deriv. Litig., 2019 WL 4745121 (Del. Ch. Sept. 30, 2019).
64
     Dkt. 162; Dkt. 171.
65
     Pls.’ Answering Br. 2 & n.2.

                                             12
II.    LEGAL ANALYSIS

       The Cantor Defendants move for summary judgment on the ground that the

plaintiffs cannot established demand futility. In the alternative, they contend that

the plaintiffs should bear the burden of proving at trial that the Transaction is not

entirely fair.

       The Director Defendants move for summary judgment on the ground that

plaintiffs cannot show that they face non-exculpated claims. In particular, the

Director Defendants argue that the plaintiffs have adduced no evidence that they

acted in bad faith or advanced Lutnick’s self-interest.

       In this decision, I first decide the threshold issue of whether demand was

excused. I find that genuine disputes of material fact exist regarding a majority of

the BGC Board’s ability to impartially consider a demand to sue Lutnick. I then

analyze whether a dispute of fact remains preventing a finding that the Director

Defendants do not face a claim for breaching their duty of loyalty. I find that the

plaintiffs cannot establish non-exculpated claims against Bell and Curwood but that

factual issues remain regarding Moran that are best left for trial.

       A.        Standard for Summary Judgment

       Under Court of Chancery Rule 56, summary judgment is granted only if “there

is no genuine issue as to any material fact and . . . the moving party is entitled to




                                          13
judgment as a matter of law.”66 As the moving parties, the defendants have the initial

burden of “demonstrating the absence of a material factual dispute.”67 The court

must view evidence “in the light most favorable to the nonmoving party.”68 At this

stage in the case, the court will not weigh evidence.69

         If the defendants meet their burden, then the plaintiffs as the non-moving party

must “adduce some evidence of a dispute of material fact” to avoid summary

judgment.70 Summary judgment is “inappropriate” if a rational trier of fact could

find any determinative fact in favor of the non-moving party.71 The “existence of a

scintilla of evidence in support of the [non-moving party’s] position,” however, “is

not sufficient.”72




66
     Ct. Ch. R. 56(c).
67
 In re Transkaryotic Therapies, Inc., 954 A.2d 346, 356 (Del. Ch. 2008) (quoting Levy v.
HLI Operating Co., 924 A.2d 210, 219 (Del. Ch. 2007)).
68
     Telxon Corp. v. Meyerson, 802 A.2d 257, 262 (Del. 2002).
69
     See Cerberus Int’l, Ltd. v. Apollo Mgmt., L.P., 794 A.2d 1141, 1150 (Del. 2002).
70
  Metcap Secs. LLC v. Pearl Senior Care, Inc., 2009 WL 513756, at *3 (Del. Ch. Feb. 27,
2009), aff’d, 977 A.2d 899 (Del. 2009) (TABLE).
71
   Cerberus Int'l, 794 A.2d at 1150; see also Cont'l Oil Co. v. Pauley Petroleum, Inc., 251
A.2d 824, 826 (Del. 1969) (“When an ultimate fact to be determined is one of motive,
intention or other subjective matter, summary judgment is ordinarily inappropriate.”).
72
  Haft v. Haft, 671 A.2d 413, 419 (Del. Ch. 1995) (quoting Anderson v. Liberty Lobby
Inc., 477 U.S. 242, 252 (1986)).

                                             14
       B.     Genuine Issues of Material Fact Prevent Summary Judgment on
              Demand Futility.

       “The decision whether to initiate or pursue a lawsuit on behalf of the

corporation is generally within the power and responsibility of the board of

directors.”73 A stockholder can only pursue claims belonging to a corporation if (1)

the corporation’s directors wrongfully refuse a demand to authorize the corporation

to bring suit; or (2) demand would have been futile because the directors were

incapable of impartially considering the demand.74

       The plaintiffs did not make a pre-suit demand on the Board and this court

determined at the pleadings stage that a demand would have been futile. But the

demand requirement’s “ultimate consideration does not end when the complaint is

found to be sufficient.”75 The demand requirement, and doctrines of demand refusal

and demand excusal that may satisfy it, exist beyond the procedural requirements of

Court of Chancery Rule 23.1.76 Now, after discovery, the defendants remain “free




73
  In re Citigroup Inc. S’holder Deriv. Litig., 964 A.2d 106, 120 (Del. Ch. 2009); see 8 Del.
C. § 141(a).
74
  See Rales v. Blasband, 634 A.2d 927, 932 (Del. 1993); see also Stone v. Ritter, 911 A.2d
362, 366-67 (Del. 2006).
75
  Good v. Getty Oil Co., 518 A.2d 973, 974-75 (Del. Ch. 1986) (“Such resolution requires
application of standards applicable to summary judgment as provided in Chancery Court
Rule 56 or trial of the separate issue of demand futility under Chancery Court Rule 42(b).”).
76
  See, e.g., Rales, 634 A.2d at 932 (noting that Rule 23.1 “constitutes the procedural
embodiment” of a “substantive principle of corporation law”).

                                             15
to show on summary judgment by uncontradicted facts that the allegations made are

untrue and there is therefore no proper standing.”77

          Regardless of the stage of the case, the court “counts heads” of the members

of a board—as composed at the time the derivative suit was filed—to determine

whether a majority of its members could have impartially considered a demand.78

The Board consisted of five directors when the Complaint was filed: Lutnick, Bell,

Curwood, Moran, and non-party David Richards.79 The defendants (unsurprisingly)

do not contest Lutnick’s partiality,80 and the plaintiffs concede Richards’

independence.81 The three directors who constituted the Special Committee—Bell,

Curwood, and Moran—remain at issue for the demand futility analysis.

          None of Bell, Curwood, or Moran is alleged to have received a benefit from

the Transaction. A personal interest is not necessary, however, to show demand

futility. “A director also is disqualified from exercising judgment regarding a

litigation demand if another person was interested in the alleged wrongdoing, and



77
  Kahn v. Tremont Corp., 1992 WL 205637, at *2 n.2 (Del. Ch. Aug. 21, 1992); see also
Heineman v. Datapoint Corp., 1990 WL 154149, at *3 (Del. Ch. Oct. 9, 1990) (explaining
that “[i]f a review of the actual facts would show that” the elements of demand futility were
not satisfied, “then that may be shown in an application for summary judgment”).
78
 In re Zimmer Biomet Holdings, Inc. Deriv. Litig., 2021 WL 3779155, at *10 (Del. Ch.
Aug. 25, 2021).
79
     Cantor Defs.’ Opening Br. 6.
80
     Id. at 13.
81
     Pls.’ Answering Br. 72 n.319.

                                             16
the director lacks independence from that person.”82 A director “subject to the

interested party’s dominion or beholden to that interested party” lacks

independence.83 The plaintiffs allege that demand would have been futile because

Bell, Curwood, and Moran are not independent of Lutnick, who stood on both sides

of the Transaction.

         To prevail, the defendants must show that, for at least two directors, there is

no genuine dispute of material fact regarding their ability to make an impartial

judgment about a litigation demand. This court in analyzing demand futility will

consider factors that may affect a director’s disinterestedness and independence in

their totality.84 Lutnick’s role as a controlling stockholder is relevant. As then-

Chancellor Bouchard noted in his denial of the defendants’ motions to dismiss, “our

law is not blind to the practical realities of serving as a director of a corporation with

a controlling stockholder.”85


82
  United Food and Com. Workers Union v. Zuckerberg, 250 A.3d 862, 887 (Del. Ch. 2020)
(citing Rales, 634 A.2d at 936).
83
     Del. Cty. Emps. Ret. Fund v. Sanchez, 124 A.3d 1017, 1023 n.25 (Del. 2015).
84
   See, e.g., In re Oracle Corp. Deriv. Litig., 824 A.2d 917, 937 (Del. Ch. 2003); Marchand
v. Barnhill, 212 A.3d 805, 818 (Del. 2019) (noting that “things other than money, such as
‘love, friendship, and collegiality’” are to be considered); Sanchez, 124 A.3d at 1019 (Del.
2015) (explaining that a demand futility analysis considers alleged facts “in their totality
and not in isolation from each other”).
85
  BGC P’rs, 2019 WL 4745121, at *7; see also Leo E. Strine, Jr., The Delaware Way:
How We Do Corporate Law and Some of the New Challenges We (and Europe) Face, 30
Del. J. Corp. L. 673, 678 (2005) (discussing that Delaware courts are “most suspicious
when the fiduciary who is interested is a controlling stockholder”).

                                            17
         I conclude that the defendants have not met their burden. I find that Bell could

have independently considered a demand. But disputes of fact remain regarding

Curwood and Moran’s independence that prevent summary judgment on that issue.

Because Lutnick, Curwood, and Moran constitute a majority of the Board, the

Cantor Defendants’ motion for summary judgment is denied.

                1.     Linda Bell
         As described above, Bell’s primary interactions with Lutnick are through her

board service at BGC (and Cantor-affiliate ELX) and earlier role at Haverford

College.86 The ties between Bell and Lutnick that are raised, taken together, do not

raise concerns of her partiality.

         Bell’s BGC-related compensation amounted to 7.6% of her household income

from 2010 to 2017.87 Her annual income from BGC, and ELX before that, averaged

in the low six figures. Discovery has not revealed evidence that would lead a

reasonable trier of fact to conclude that Bell would risk her reputation to protect a

relatively small percentage of her household income.88




86
     See supra at Section I.B.1.
87
     Dir. Defs.’ Opening Br. Ex. 16, at 3.
88
   Beam v. Stewart, 845 A.2d 1040, 1052 (Del. 2004) (explaining that plaintiffs must plead
facts supporting the inference that “the non-interested director would be more willing to
risk his or her reputation than risk the relationship with the interested director” to survive
a motion to dismiss).

                                             18
           Bell’s Haverford associations also do not create a genuine dispute calling into

question her impartiality from Lutnick. She has not been directly associated with

Haverford since 2012. Lutnick’s role as a major Haverford donor has had no effect

on Bell’s professional standing (if it ever did) in years. This case is therefore

different from precedent in this court where directors with university ties were found

to lack independence from significant donors.

           In Oracle, for example, members of a special litigation committee were

current, tenured professors at Stanford University who “share[d] in the benefits that

come from serving at a university with a rich endowment.”89 In denying the SLC’s

motion to terminate a suit against defendants including a major Stanford donor, then-

Vice Chancellor Strine reasoned that “[a] reasonable professor giving any thought

to the matter would obviously consider the effect his decision might have” on the

university’s fundraising prospects.90 Bell’s circumstances are different. She was

five years removed from Haverford when a demand would have been made on the

BGC Board. There is no evidence from which the court can plausibly find that

Lutnick’s importance to Haverford would have continued to influence her

discretion.91

89
     Oracle, 824 A.2d at 943.
90
     Id.
91
   See also In re MFW S’holders Litig., 67 A.3d 496, 512-13 (Del. Ch. 2013) (finding
connection between current tenured professor and member of Board of Visitors insufficient
to create genuine issue of fact regarding professor’s independence); In re KKR Financial
                                             19
         It is true that “past benefits conferred . . . may establish an obligation or debt

(a sense of ‘owingness’) upon which a reasonable doubt as to a director’s loyalty to

a corporation may be premised.”92 But the record does not support a finding that

Bell felt indebted to Lutnick. No facts suggest that she benefitted personally from

Lutnick’s donations to Haverford while she served as Provost. And, beyond her

appointment to Cantor-affiliated boards, no evidence indicates that Bell received

benefits from Lutnick. An appointment to a controlled board cannot, by itself, lead

to a finding of partiality for demand excusal purposes. Were that the law, demand

futility would be a certainty in the controlling stockholder context.93

         The record also lacks evidence that Bell and Lutnick socialized meaningfully

beyond their professional relationship. The additional facts offered to suggest a

potentially deeper bond between Lutnick and Bell center around Lutnick’s son. But

they are hardly indicative of the sort of “emotional depth” necessary to show a lack

of independence.94       Advising a colleague’s family member—or facilitating a



Hldg. LLC S’holder Litig., 101 A.3d 980, 997-98 (Del. Ch. 2014) (dismissing the relevance
of (business) relationships that ended 12 and four years prior to the derivative suit when
assessing independence).
92
  In re Ply Gem Indus., Inc. S’holders Litig., 2001 WL 1192206, at *1 (Del. Ch. Oct. 3,
2001).
93
  See Aronson v. Lewis, 473 A.2d 805, 815 (Del. 1984) (emphasizing that the mere fact
that a director serves on the board of a controlled company does not make that director not
independent).
94
     MFW, 67 A.3d at 511.

                                             20
mutually beneficial meeting—are not uncommon actions for the cordial among us.

Even if the evidence showed that Bell went out of her way to assist Lutnick’s son, it

would support an inference that Lutnick may feel a sense of gratitude to her rather

than the other way around.

           Viewing these interactions and the other evidence in the light most favorable

to the plaintiffs, I find that there are no disputes of fact sufficient to raise a genuine

dispute about Bell’s ability to impartially consider a demand.

                 2.    Stephen Curwood

           I do not reach the same conclusion about Curwood.            His BGC Board

compensation alone creates a genuine issue of material fact as to his independence

from Lutnick. Curwood’s service alongside Lutnick on the Board supplied him with

more than half of his household income from 2010 to 2017.95 The portion of his

annual income attributable to BGC steadily increased from 46.9% to 64.3% between

2014 to 2017.96

           The Cantor Defendants rely on MFW to argue that Curwood’s BGC income

alone cannot evidence a lack of independence.97 Generally, “the existence of some




95
     Dir. Defs.’ Opening Br. Ex. 16, at 4.
96
     Id.
97
  Cantor Defs.’ Opening Br. 15 (citing Kahn v. M & F Worldwide Corp., 88 A.3d 635
(Del. 2014), overruled on other grounds by Flood v. Synutra Int'l, Inc., 195 A.3d 754 (Del.
2018)).

                                             21
financial ties between the interested party and the director, without more, is not

disqualifying.”98 This court is also mindful of the public policy concerns at play

when wealth is used as a factor in analyzing independence.99 But more than “some

financial ties” exist between Curwood and Lutnick. “The inquiry must be whether,

applying a subjective standard, those [financial] ties were material, in the sense that

the alleged ties could have affected the impartiality of the individual director.”100

Viewing the evidence in the light most favorable to the plaintiffs, there is a plausible

inference that Curwood’s director compensation was material to him.

            In MFW, no “real evidence of [the director’s] economic circumstances” was

proffered and the appellants did “nothing . . . to compare the actual circumstances of

the [challenged directors] to the ties [they] contend[ed] affect[ed] their

impartiality.”101 Here, by contrast, it is obvious that the relevant compensation

amounts to a majority of Curwood’s income. Curwood described the income as

“important” and “[not] a trivial amount of money.”102



98
     Kahn, 88 A.3d at 649.
99
   See, e.g., Chester Cty. Emps.’ Ret. Fund v. New Residential Inv. Corp., 2017 WL
4461131, at *8 (Del. Ch. Oct. 6, 2017) (explaining how factoring wealth into an
independence analysis could “discourage the membership on corporate boards of people
of less-than extraordinary means” (quoting In re Walt Disney Co. Deriv. Litig., 731 A.2d
342, 360 (Del. Ch. 1998) (internal quotation marks omitted))).
100
      Kahn, 88 A.3d at 649.
101
      Id.
102
      Dir. Defs.’ Opening Br. Ex. 17, at 125.

                                                22
          More critically, Curwood’s board-related income has allowed him to pursue

his passions while supporting his family. Curwood testified that he “was grateful

that [the director position] would allow [him] to both feed [his] family and [continue

his career in] public radio.”103 It is difficult to imagine more personally motivating

factors. Lutnick unilaterally possessed the power to remove Curwood’s directorship

and, thus, a crucial source of income—a reality that Curwood understood.104

          The Director Defendants contend that Curwood was not dependent on his

board-related income because he has “plenty of other options.”105 That may well be

so and Curwood’s subjective belief as such may prove determinative. But that is a

matter best addressed at trial. At the summary judgment stage, a reasonable

inference can be drawn that Curwood’s judgment would have been clouded had he

been confronted with a demand to sue Lutnick.

                    3.   William Moran
          Moran’s almost 20-year professional relationship with Lutnick leads to the

most unique analysis of the three Director Defendants.                    His BGC Board

compensation is hardly material to him given his net worth of nearly $20 million and

pension of “something short of a million dollars a year” from JPMorgan Chase.106


103
      Id. at 124.
104
      Id. at 119-21.
105
      Id. at 124.
106
      Dir. Defs.’ Opening Br. Ex. 24, at 22; Dir. Defs.’ Opening Br. Ex. 25, at 3.

                                               23
There are no apparent close social or familiar ties between Moran and Lutnick. Yet

a factual dispute about his ability to impartially consider a demand to sue Lutnick

exists that prevents summary judgment on that issue.

         Moran’s respect for Lutnick is considerable. He described Lutnick as an

“inspiration,” worried that he might get “teary-eyed” speaking about how Lutnick is

a “wonderful . . . good human being,” and noted how he is “proud to be associated

with a man [like Lutnick]” in his deposition.107 This court has explained that a

director’s “exceptionally glowing” admiration for a controller combined with a

lengthy relationship can cast “substantial doubt” on her ability to impartially

consider a litigation demand against the controller.108

         Tragically, Cantor lost hundreds of employees on 9/11. Lutnick’s work

supporting the families of those Cantor lost in the attacks is one source of Moran’s

deep respect for Lutnick.109 The Director Defendants argue that Moran’s testimony

about Lutnick cannot call into question Moran’s independence because it must be

considered in the emotionally charged context of the 9/11 attacks.110

         It is without question that Moran’s respect for Lutnick is well placed in that

regard. And it may be reasonable to infer that Moran’s admiration for Lutnick did


107
      Dir. Defs.’ Opening Br. Ex. 24, at 86, 99.
108
      In re NantHealth, Inc. S’holder Litig., 2020 WL 211065, at *7 (Del. Ch. Jan. 14, 2020).
109
      See Dir. Defs.’ Opening Br. Ex. 24, at 85-88.
110
      Dir. Defs.’ Reply Br. 15-16.

                                               24
nothing to sterilize his discretion. But it is also reasonable to infer that Moran’s

reverence for Lutnick could have colored his judgment had he been asked to press

derivative claims against Lutnick. Laudable behavior in the wake of a national

tragedy may well strengthen ties of loyalty. At present, the plaintiffs are entitled to

the inference that favors their position.

                                        *     *      *

         Although Bell could have impartially considered a demand, I cannot conclude

that no factual disputes remain regarding Curwood and Moran’s independence from

Lutnick. Because Curwood, Moran, and Lutnick made up a majority of the demand

board, I conclude that the Cantor Defendants’ motion for summary judgment on the

basis of demand futility must be denied.

         C.     Summary Judgment Is Granted as to Bell and Curwood but Not
                Moran.

         The Director Defendants also ask the court to grant summary judgment

because the plaintiffs cannot establish non-exculpated claims against Bell, Curwood,

or Moran given the Section 102(b)(7) provision in BGC’s charter. 111 Section

102(b)(7) was adopted to “free[ ] up directors to take business risks without worrying

about negligence lawsuits.”112         Accordingly, as the Delaware Supreme Court



111
      Defs.’ Mot. to Dismiss Opening Br. Ex. 1, Article VII (Dkt. 39).
112
  Malpiede v. Townson, 780 A.2d 1075, 1095 (Del. 2001) (discussing that Section
102(b)(7) was adopted following Smith v. Van Gorkom to “free directors of personal
                                              25
explained in Cornerstone, “[w]hen the independent directors are protected by an

exculpatory charter provision and the plaintiffs are unable to plead a non-exculpated

claim against them, those directors are entitled to have the claims against them

dismissed.”113 A plaintiff may establish a non-exculpated claim by pleading that the

directors: (1) “harbored self-interest adverse to the stockholders’ interests”; (2)

“acted to advance the self-interest of an interested party from whom they could not

be presumed to act independently”; or (3) “acted in bad faith.”114

         The parties agree that the first Cornerstone prong is not relevant here. None

of Bell, Moran, or Curwood is accused of acting out of self-interest. As to the

remaining Cornerstone prongs, the parties have differing views about their meaning,

whether they overlap, and if they are at issue.

         The plaintiffs contend that they are relying exclusively on the second prong

of Cornerstone and disclaim any arguments that the Director Defendants acted in

bad faith.115 They argue that the Director Defendants have not met their burden of

showing an absence of a factual dispute “that they were independent of, and acted



liability in damages for due care violations, but not duty of loyalty violations, bad faith
claims and certain other conduct”).
113
      In re Cornerstone Therapeutics Inc. S’holder Litig., 115 A.3d 1173, 1176 (Del. 2015).
114
   Id. at 1179-80; see also id. at 1187 n.54 (“By parity of reasoning, if after discovery,
there is evidence from which a fact-finder could conclude that the independent directors
breached their duty of loyalty, a trial is necessary to determine the directors’ liability.”).
115
      Pls.’ Answering Br. 71 n.318.

                                             26
independently from, Lutnick.”116 The Director Defendants, for their part, assert that

the plaintiffs have improperly collapsed the second and third prongs by “rely[ing]

on the Transaction process to support an independence claim.”117 They describe the

“second—independence—prong” as focused on considerations such as personal and

financial ties between directors and a controller.118 The Director Defendants view

the second prong as entirely distinct from the third, “bad-faith prong,” which they

say is intended to address the deal process.119

            The second Cornerstone prong, however, takes into consideration both

independence and process by its very terms. A director must have “acted to advance

the self-interest of an interested party” and the interested party must be one “from

whom [the director] could not be presumed to act independently” for the director to

face a non-exculpated claim for breach of the duty of loyalty.120 Thus, if the director

is either (1) shown to be independent or (2) shown not to have actively furthered the




116
      Id. at 96.
117
      Dir. Defs.’ Reply Br. 24.
118
      Id.
119
      Id. at 24-25.
120
    Cornerstone, 115 A.3d at 1180; see also In re Oracle Corp. Deriv. Litig., 2021 WL
2530961, at *7, *9 (Del. Ch. June 21, 2021) (describing the second prong of Cornerstone
as itself a “two-prong test”).

                                          27
conflicted party’s interests, dismissal is appropriate under the second prong of

Cornerstone.121

         The analysis of the Director Defendants’ independence on the question of

demand futility is therefore not determinative of whether they are entitled to

dismissal from the action under Cornerstone. It only answers part of the question.

Even if a director is found to lack independence for purposes of evaluating a demand

to sue an interested party, the court must also consider whether she acted to advance

the self-interest of the same interested party.           A plaintiff claiming that a

“control[led]” director breached her duty of loyalty must demonstrate that the

director’s conduct “comport[ed] with the wishes or interests of the corporation (or

persons) doing the controlling.”122

           The different contexts in which Delaware courts analyze demand futility and

director liability validate this distinction. A demand futility analysis is an exercise

in the hypothetical.       If a conflicted party—like a controller—benefits from a

transaction, the court asks whether a director could theoretically have exercised


121
    This court has previously referred to the second prong of Cornerstone—in passing—
as the “independence” prong. See, e.g., Morrison v. Berry, 2019 WL 7369431, at *12
(Del. Ch. Dec. 31, 2019) (“[T]o survive the Motion to Dismiss . . . the Plaintiff must
plead a non-exculpated claim, which requires sufficiently alleging the Director
Defendants were either self-interested, lacked independence, or acted in bad faith.”
(citing Cornerstone, 115 A.3d at 1175-76)). But the use of “independence” as a
shorthand descriptor of the second Cornerstone prong should not be read to nullify the
two-step nature of the inquiry.
122
      Orman v. Cullman, 794 A.2d 5, 24 (Del. Ch. 2002) (quoting Aronson, 473 A.2d at 816).

                                             28
impartial judgment if confronted with a demand to sue the conflicted party. The

considerations are highly personal given the obvious reality that suing a colleague is

no small matter. As the court explained in Oracle, a director faces greater difficulty

in deciding “there is reason to believe that [a] fellow director has committed serious

wrongdoing and that a derivative suit should proceed against him” than in “denying

[the] fellow director the ability to proceed on a matter important to him.” 123 A

director’s objectivity concerning a hypothetical demand could be compromised even

if her actions in evaluating a transaction were beyond reproach.

      The analysis of whether a director faces a claim for breaching her duty of

loyalty, by contrast, requires the court to assess the director’s real-world actions (or

inactions) in the context of her lack of independence. If, for example, a director was

the lifelong friend of a controller but acted only to advance the interests of the

company and its minority stockholders (rather than the controller’s self-interests)

during negotiations, the director could hardly be accused of breaching her duty of

loyalty. There must also be evidence (or, at the pleadings stage, well-pleaded

allegations) that the director took steps in furtherance of the controller’s interests to

support a non-exculpated claim.




123
   Oracle, 824 A.2d at 940; see also Marchand, 212 A.3d at 819 (explaining that “the
decision whether to sue someone is materially different and more important than the
decision whether to part company with that person on a vote about corporate governance”).

                                           29
         The third prong of Cornerstone asks a different question: Did the director

exercise “subjective bad faith” out of a malevolent motivation to cause harm or

“consciously and intentionally disregard[]” her duties?124 There exist scenarios

where a director knowingly violates the law or undertakes intentional misconduct

unrelated to a desire to advance the interests of a conflicted party. In such cases,

prong three applies.

         Here, the plaintiffs’ contentions concern aspects of the Special Committee’s

negotiation process that arguably furthered Lutnick’s interests in a conflicted

acquisition. They are focused on the second prong of Cornerstone. Accordingly, I

must analyze whether the Director Defendants lacked independence from Lutnick

and “acted to advance” Lutnick’s self-interest.125 In conducting this analysis, I must

consider each of Bell, Curwood, and Moran individually.126 “‘Group pleading’ will

not suffice.”127 If there is evidence from which a rational fact finder could conclude


124
   See In re Walt Disney Co. Deriv. Litig., 906 A.2d 27, 62-64, 65 n.104 (Del. 2006)
(describing a hypothetical director as acting in bad faith when “because of subjective
hostility to the corporation on whose board he serves, [he] fails to inform himself of, or to
devote sufficient attention to, the matters on which he is making decisions as a fiduciary”);
Lyondell Chemical Co. v. Ryan, 970 A.2d 235, 240 (Del. 2009) (noting that “bad faith
encompasses not only an intent to harm but also intentional dereliction of duty”); Chen v.
Howard-Anderson, 87 A.3d 648, 683-85 (Del. Ch. 2014) (discussing Delaware courts’
approach to finding “bad faith”).
125
      Cornerstone, 115 A.3d at 1180.
126
   Id. at 1182 (“[E]ach director has a right to be considered individually when the directors
face claims for damages in a suit challenging board action.”).
127
   In re Tangoe, Inc. S’holders Litig., 2018 WL 6074435, at *12 (Del. Ch. Nov. 20, 2018);
see also In re Dole Food Co., Inc. S’holder Litig., 2015 WL 5052214, at *39 (Del. Ch.
                                             30
that a Director Defendant breached their duty of loyalty, the matter must be resolved

at trial.

                1.     Linda Bell
         As explained above, there is no genuine dispute that Bell is independent of

Lutnick for purposes of a litigation demand.128 She is likewise independent for

Cornerstone purposes. The further question of whether Bell acted to advanced

Lutnick’s interests is moot.129 In any event, no genuine factual dispute about Bell’s

actions in negotiating or approving the Transaction is raised that could give rise to a

non-exculpated claim. The Director Defendants’ motion for summary judgment is

granted as to Bell.

                2.     Stephen Curwood

         Unlike Bell, there is a genuine dispute of material fact regarding Curwood’s

independence from Lutnick in the demand futility context.130 These concerns remain

relevant under Cornerstone.131 But the Director Defendants have demonstrated that



Aug. 27, 2015) (noting that “[t]he liability of the directors must be determined on an
individual basis because the nature of their breach of duty (if any), and whether they are
exculpated from liability for that breach, can vary for each director” (citation omitted)).
128
      See supra Section II.B.1.
129
   That is, the plaintiffs necessarily cannot show that Bell both lacks independence and
advanced Lutnick’s interests as they must to maintain a non-exculpated claim against her.
See supra note 120 and accompanying text (discussing the second prong of Cornerstone).
130
      See supra Section II.B.2.
131
    To be clear, one could be independent for purposes of Cornerstone but not demand
futility, where the more difficult question of bringing claims against a colleague is present.
                                             31
there is no genuine dispute that Curwood did not undertake actions to advance

Lutnick’s self-interest in the Transaction.

         After a review of the record, I conclude that the plaintiffs have not identified

evidence to the contrary that a rational trier of fact would find determinative. A

plaintiff’s ability to state a duty of loyalty claim against interested fiduciaries

supporting entire fairness review does not relieve the plaintiff of her “responsibility

to plead a non-exculpated claim against each director” who seeks dismissal.132

Under Delaware law, “that individualized consideration does not start with the

assumption that each director was disloyal; rather, ‘independent directors are

presumed to be motivated to do their duty with fidelity.’”133

         The evidence the plaintiffs rely on either concerns the Special Committee as

a whole or (as discussed below) Moran.134 There is nothing implicating Curwood

individually. Curwood was not the Chair of the Special Committee, is not alleged

to have engaged in separate discussions with Lutnick, and did not take a particularly

active role in negotiations.135 In short, there are no specific facts demonstrating the



But the facts presented in Section II.B.2 evidence a genuine dispute of material fact that
bars a finding of independence under Cornerstone.
132
      Cornerstone, 115 A.3d at 1180 (emphasis added).
133
      Id. at 1182 (quoting MFW, 67 A.3d at 528).
134
      See infra Section II.C.3.
135
   Compare Oracle, 2021 WL 2530961, at *9 (finding at the pleadings stage that a director
acted to advance a controller’s interests where he was “the chairperson of the committee,”
                                            32
existence of genuine issues for trial. The Director Defendants’ motion for summary

judgment is granted as to Curwood.

                 3.     William Moran
         Viewing the record in the light most favorable to the plaintiffs, I necessarily

reach a different conclusion regarding Moran. As explained above, there is a

genuine dispute of material fact regarding Moran’s independence in the demand

futility context.136 There is also a genuine factual dispute about whether Moran may

have acted to advance Lutnick’s interests during negotiations.

         Moran’s understanding of Lutnick’s role in the Transaction was that

“[Lutnick] could negotiate for BGC with himself as Cantor.”137 Moran testified that

he was mindful of Lutnick’s opinion regarding the Special Committee’s selection of

its legal advisor.138 Moran also ran potential financial advisors past Lutnick before

one was retained by the Special Committee.139 Certain evidence suggests that he

may have viewed BGC’s timetable for the transaction as at least partially driven by




“attended a meeting with [the counterparty] without the other two directors of the Special
Committee,” and “took an active role in negotiations”).
136
      See supra Section II.B.3.
137
      Dir. Defs.’ Opening Br. Ex. 24, at 160-161.
138
      Id. at 181-82.
139
      Id. at 187-193.

                                              33
Lutnick.140 And he communicated directly with Lutnick about the deal process on

several occasions.141

         It may ultimately be that Moran engaged in hard-fought, arms-length

negotiations to benefit BGC and its stockholders. Moran’s characterizations of

himself as a director that stands up to Lutnick could bear out as to the negotiation of

the Transaction.142 At this stage, however, a factual dispute remains that is best

resolved at trial.

         D.     Defendants Cannot Shift the Burden of Persuasion.

         Finally, the Cantor Defendants ask that the court shift the burden of persuasion

under the entire fairness standard to the plaintiffs. “When the standard of review is

entire fairness, ab initio, director defendants can move for summary judgment on

either the issue of entire fairness or the issue of burden shifting.”143 “[I]f the record

does not permit a pretrial determination that the defendants are entitled to a burden

shift, the burden of persuasion will remain with the defendants throughout the trial

to demonstrate entire fairness of the interested transaction.”144




140
      See Pls.’ Answering Br. Ex. 87.
141
   See, e.g., Pls.’ Answering Br. Ex. 84; Pls.’ Answering Br. Ex. 86; Pls.’ Answering Br.
Ex. 123.
142
      See Dir. Defs.’ Opening Br. Ex. 24, at 55-56.
143
      Emerald P’rs v. Berlin (Emerald II), 787 A.2d 85, 98-99 (Del. 2001).
144
      Am.’s Mining Corp. v. Theriault, 51 A.3d 1213, 1243 (Del. 2012).

                                              34
         The burden of persuasion can be shifted from the defendants to the plaintiffs

by “an approval of the transaction by an independent committee of directors or an

informed majority of minority shareholders.”145 Here, BGC minority stockholders

did not vote on the Transaction. For the burden to shift, I must therefore find that

the Special Committee was independent, meaning that it “function[ed] in a manner

which indicates that the controlling stockholder did not dictate the terms of the

transaction and that the committee exercised real bargaining power ‘at an arms-

length.’”146 “At a minimum . . . the members of the committee must be disinterested

and independent.”147 Because I have found genuine issues of material fact regarding

both Curwood and Moran’s independence and Moran’s actions in view of Lutnick’s

interests during negotiations, the defendants are not entitled to a pre-trial

determination on burden shifting.




145
      Kahn v. Lynch Commc’n Sys., 638 A.2d 1110, 1117 (Del. 1994).
146
   Kahn, 88 A.3d at 646 (quoting Kahn, 694 A2d at 429). Burden shifting at the summary
judgment stage is uncommon. Id. (“[D]eciding whether an independent committee was
effective in negotiating a price is a process so fact-intensive . . . that a pretrial determination
of burden shifting is often impossible.”).
147
   In re Orchard Enters., Inc. S’holder Litig., 88 A.3d 1, 25 (Del. Ch. 2014) (citing MFW,
67 A.3d at 509).

                                                35
III.   CONCLUSION

       The Cantor Defendants’ motion for summary judgment is denied. The

Director Defendant’s motion for summary judgment is granted with respect to Bell

and Curwood and denied with respect to Moran.




                                      36